 



Exhibit 10.57
Date December 4, 2007
Reference PB/em
Direct Dial +41 44 944 22 85
Telefax +41 44 944 22 55
 
Employment Agreement
 
between Mettler-Toledo International Inc., Greifensee Branch, Im Langacher, 8606
Greifensee, Switzerland, and Thomas Caratsch, born October 22, 1958, citizen of
Switzerland.
 
The parties enter into an employment agreement on the terms and conditions set
forth below:
 

Function Head Laboratory Division, Member of the Group Management Committee
(GMC) of the METTLER TOLEDO Group.   Employing Company/Position Location
Mettler-Toledo International Inc., Greifensee Branch, 8606 Greifensee,
Switzerland. The principal place of work is Greifensee, Switzerland. Given the
international presence of the company, employee’s duties will require regular
business travel to the Group’s various locations.   If not otherwise stipulated
in this agreement, the general rules of employment (“Allgemeine
arbeitsvertragliche Bestimmungen (AVB)” of our Swiss operations) apply.  
Remuneration Base Salary of CHF 300’000.— gross per annum, effective January 1,
2008 payable in twelve equal monthly installments of CHF 25’000. — .  
Participation in the Incentive Plan POBS Plus for Members of the Group
Management of METTLER TOLEDO pursuant to the then-current plan and regulations.
Under this plan employee is eligible to earn a Bonus based upon achievement of
various financial and personal targets. For 100% target achievement, the bonus
is currently CHF 135’000.— gross (45% of base salary). The scaling of the bonus
system, and selection and weighting of targets, including personal targets, are
at the sole discretion of the Compensation Committee of the Board of Directors.
  Expenses Expense Allowance according to then-current regulations of
CHF 10’500.— per annum, payable in twelve monthly installments of CHF 875. — .
No commuting or vehicle allowance will be paid.   Equity Incentive Plan
Participation in the METTLER TOLEDO Equity Incentive Plan as may be amended from
time to time.   Personnel Insurance Additional Accident Insurance and Disability
Insurance (coverage of salary in case of illness and accident), at METTLER
TOLEDO’s expense.   Participation in the Mettler-Toledo Fonds (pension plan for
GMC members) as might be amended from time to time, at METTLER TOLEDO’s expense
for the “Standard plan minus”. The insured salary in the Mettler-Toledo Fonds
and other personnel insurances is 77.2727% of Target Salary, subject to limits
applicable under Swiss law.   Vacation 30 working days per calendar year,
including compensation for overtime (“Zeitregelung mit pauschaler Abgeltung”).
Unused vacation days in a given year will not be carried forward.





--------------------------------------------------------------------------------



 



 

Duration This employment agreement starts on January 1, 2008 and is of unlimited
duration.   Notice Period The notice period is 12 months to the end of a month
for both parties.   Non-Competition While employee is employed by METTLER TOLEDO
and for a period of twelve months after his termination, employee shall not
directly or indirectly (a) engage in or be employed in any business anywhere in
the world which competes with the businesses of METTLER TOLEDO, or (b) solicit
for hire or hire any METTLER TOLEDO employee.   In particular, employee agrees
(i) not to accept any employment in a business or company which develops,
produces, markets or distributes products substantially similar to the products
of METTLER TOLEDO or any of METTLER TOLEDO’s affiliated companies or to render
services substantially similar to METTLER TOLEDO and any of METTLER TOLEDO’s
affiliates, including any companies which METTLER TOLEDO, in the last 24 months
prior to the termination of the employment, evaluated acquiring (hereinafter a
“Competitor”), (ii) not to act as a consultant or representative or in any other
form on behalf of a Competitor, (iii) not to have directly or indirectly, any
financial or other interest in a Competitor, (iv) not to directly or indirectly
establish a Competitor, (v) not to engage in any activity that competes with
METTLER TOLEDO or any of METTLER TOLEDO’s affiliated companies.   Employee
acknowledges that a violation of employee’s obligations not to compete as set
forth in the preceding paragraphs might cause serious damage to METTLER TOLEDO.
In the event employee violates his/her obligations not to compete, METTLER
TOLEDO shall be entitled to seek judicial enforcement of such obligation.
Furthermore, employee shall pay to METTLER TOLEDO liquidated damages in an
amount equal to one annual salary, calculated based on the aggregate income that
employee received during the last 12 months of employee’s employment with
METTLER TOLEDO including the value of equity, or based on such shorter actual
period of employment as may be applicable. Payment of the liquidated damages
does nor relieve employee from the obligation not to compete. METTLER TOLEDO’s
right to claim damages exceeding the amount of liquidated damages is expressly
reserved.





--------------------------------------------------------------------------------



 



 

Miscellaneous Tax filings:   The parties acknowledge a separate agreement will
be signed regarding tax equalization matters.   Previous Employment Agreements
With the effectiveness of this employment agreement, all previous employment
agreements with METTLER TOLEDO shall be considered cancelled. The acquired
period of service since October 1, 2007 is taken into consideration where
applicable.   Applicable Law and Jurisdiction This agreement shall be governed
by Swiss law. All disputes concerning the terms and conditions of this agreement
shall be brought before the ordinary courts in the Canton of Zurich,
Switzerland.

 

         
Mettler-Toledo International Inc. 
      The Employee
Robert F. Spoerry
  Peter Bürker   Thomas Caratsch



